Citation Nr: 0112099	
Decision Date: 04/27/01    Archive Date: 05/01/01

DOCKET NO.  00-13 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to September 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the appellant's claim for service 
connection for the veteran's cause of death.


FINDINGS OF FACT

1.  The veteran's service personnel records reflect that he 
was posted in Thailand from July 1967 to July 1968, and from 
October 1968 to October 1969, during which he flew aboard 
military aircraft and participated in aerial missions in 
airspace over the Republic of Vietnam. 

2.  The veteran's service personnel and medical records do 
not reflect that he had service in the Republic of Vietnam or 
that his posting in Thailand involved duty or visitation to 
the Republic of Vietnam.

3.  The veteran was diagnosed with multiple myeloma in April 
1995 and died of multiple myeloma and hypercalcemia on July 
6, 1997.

4.  Hypercalcemia did not have its onset during the veteran's 
military service, nor is it related to any incident of such 
service.

5.  Multiple myeloma did not have its onset during the 
veteran's military service, nor is it related to any incident 
of such service, including exposure to chemical herbicides.


CONCLUSION OF LAW

The multiple myeloma and hypercalcemia which caused or 
significantly contributed to the veteran's death were not 
incurred, nor are they presumed to have been incurred, during 
active service.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312, 3.313 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
appellant's appeal, but after the case was forwarded to the 
Board, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The Board has reviewed the claims file and notes that all 
records pertinent to the claimant's appeal for service 
connection for the veteran's cause of death have been 
obtained.  These include the veteran's service medical 
records, military service records and relevant private 
medical records.  All pertinent medical records have been 
associated with the file and there is no outstanding evidence 
which should be obtained.  Furthermore, as will be discussed, 
the factual pattern of the case is so unambiguous with regard 
to the issue on appeal that there is no reasonable 
possibility that rendering additional assistance to the 
claimant for evidentiary development (including referral of 
the case for a nexus opinion) would aid in substantiating her 
claim.  Consequently, there is no further action to be 
undertaken to comply with the provisions of the VCAA.

The appellant filed her claim for service connection for the 
veteran's cause of death in March 1999.  Service connection 
for the cause of a veteran's death may be granted when a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to the veteran's 
death.  For a service-connected disability to be the cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause of death, or be etiologically 
related.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  Service connection involves many 
factors, but basically means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service, 
or if pre-existing such service, was aggravated therein.  
This may be accomplished by affirmatively showing inception 
or aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).   

The veteran's service medical records do not show a diagnosis 
of multiple myeloma during active duty.  Post-service medical 
records also do not show such a diagnosis within the first 
year following his separation from active duty in September 
1976.  Pertinent private treatment records show that that the 
veteran was first diagnosed with multiple myeloma in April 
1995.  The records show a progressive decline in his health 
and physical condition due to this disease, culminating with 
his death on July 5, 1997.  His death certificate shows that 
he died as a result of multiple myeloma with hypercalcemia 
significantly contributing to death but not resulting in the 
underlying cause of death.  At the time of his death, he was 
not service-connected for any disability. 

None of the medical records associated with the evidence 
contain an objective medical opinion establishing a 
relationship between the veteran's multiple myeloma and 
hypercalcemia and his period of military service, such that a 
determination of service connection for the veteran's cause 
of death by multiple myeloma with hypercalcemia may be found 
on a direct basis.  The appellant contends, however, that the 
evidence supports a finding of service connection for 
multiple myeloma on the basis of presumptive exposure to 
chemical herbicides during military service in Vietnam.  She 
cites as her authority the regulatory provisions of 38 C.F.R. 
§§ 3.307 and 3.309.

38 C.F.R. § 3.309(e) recognizes multiple myeloma as a chronic 
disease associated with exposure to certain herbicide agents 
listed in § 3.309 and will be considered to have been 
incurred in service under the circumstances outlined in this 
section, even though there is no evidence of such disease 
during the period of service, if the circumstances of the 
veteran's military service conform with the provisions which 
govern regulatory presumption and the multiple myeloma became 
manifest to a degree of 10 percent or more at any time after 
his period of service.  The term "herbicide agent"' means a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant 
TCDD; cacodylic acid; and picloram.  (See 38 C.F.R. 
§ 3.307(a)(6))

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 and has a 
disease listed in 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  (See 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.313(a))

The Board concedes that the late veteran, having been 
diagnosed with multiple myeloma, has met the requirement of 
having been diagnosed with a disease recognized in 38 C.F.R. 
§ 3.309(e) and such disease, due to its terminal nature, was 
disabling to a compensable degree.  The outcome of the 
present appeal therefore turns on the facts and details 
regarding the decedent's posting location and duties during 
his period of military service coincident with the period to 
which the regulatory presumptions apply (i.e., the period 
beginning on January 9, 1962, and ending on May 7, 1975).  If 
it is demonstrated that the veteran actually served in the 
Republic of Vietnam, in the waters offshore of the Republic 
of Vietnam, or otherwise had service which involved duty or 
visitation in the Republic of Vietnam, exposure to the 
chemical defoliants recognized by the regulations will be 
conceded and service connection for multiple myeloma for 
purposes of establishing his widow's entitlement to 
dependency and indemnity compensation will be granted.

The veteran's service records show that he served as a career 
enlisted man in the United States Air Force.  He had duty 
postings in the United States, Europe, Africa and Indochina.  
According to the records, he was stationed in Thailand from 
July 1967 to July 1968, and from October 1968 to October 
1969.  During this period, he served as a crewman aboard an 
EC-121 electronic surveillance and intelligence-gathering 
aircraft whose missions were conducted over Vietnamese 
airspace in support of military combat operations.  His 
service records show his involvement in the Vietnam Air 
Offensive Campaign Phase III in October 1968.  For his 
participation in these operations, he was awarded the Vietnam 
Service Medal, the Republic of Vietnam Campaign Medal and the 
Air Medal.  However, there are no indications in the 
veteran's military service records or his service medical 
records that he ever had occasion to be on the ground within 
the borders of the Republic of Vietnam or in the waters 
offshore of Vietnam while in the course of carrying out his 
duties or receiving medical treatment.  In this regard, it 
was specifically noted on one of his DD 214 Forms that he 
served in Indochina but not in Vietnam.   

The appellant contends that the veteran was exposed to 
chemical defoliants while flying in the skies above Vietnam 
in the course of his duties as a crewman aboard an EC-121 
electronic surveillance aircraft.  However, in a controlling 
opinion of the VA Office of General Counsel (VAOGCPREC 7-93 
(August 12, 1993)), it was determined that service in the 
airspace above the Republic of Vietnam does not constitute 
actual service in the Republic of Vietnam or its offshore 
waters for purposes of meeting the regulatory requirements of 
38 C.F.R. § 3.313 to be entitled to the presumptions of 
exposure to chemical herbicides in 38 C.F.R. §§ 3.307, 3.309.  
The opinion addressed the question of whether "service in 
Vietnam," as referred to in 38 C.F.R. § 3.313, included 
service of a Vietnam Era veteran who flew military missions 
in Vietnamese airspace, but who never actually landed in 
Vietnam.  The VA Office of General Counsel held that the term 
"service in Vietnam" does not include service of a Vietnam 
Era veteran whose only contact with Vietnam was flying high-
altitude missions in Vietnamese airspace.

The appellant attempts to make a distinction between the 
facts of the case which generated the VA Office of General 
Counsel's opinion and her own case in order to support the 
argument that VAOGCPREC 7-93 (August 12, 1993) is not for 
application to her case.  The particular case which generated 
the VA Office of General Counsel's opinion involved a B-52 
bomber pilot who flew at high altitude over Vietnam and 
developed non-Hodgkin's lymphoma.  The appellant contends 
that the opinion is inapplicable to her case as her husband, 
the late veteran, developed a different disease and his 
flight mission profiles involved flying at both high and low 
altitudes within Vietnamese airspace, during which he was 
exposed to chemical herbicides at low-altitude operations 
which eventually led to his developing multiple myeloma.  
However, her contentions are without merit as there is no 
indication that the VA Office of General Counsel intended to 
make VAOGCPREC 7-93 (August 12, 1993) sui generis or 
otherwise for application only to the specific fact pattern 
of the case it addressed.  Furthermore, there is no 
applicable caselaw or other provision in 38 C.F.R. § 3.313 
which recognizes service in any capacity in the airspace over 
the Republic of Vietnam, whether at low or high altitude, as 
constituting "service in Vietnam" for purposes of applying 
the presumptions of exposure to chemical herbicides provided 
by 38 C.F.R. § 3.307.

To the extent that the appellant seeks to draw a casual 
relationship between the late veteran's diagnoses of multiple 
myeloma and hypercalcemia and his period of military service, 
the Board notes that there is no evidence indicating that she 
possesses medical training or certification that would 
qualify her to make an opinion regarding medical etiology 
which would be of any probative value in support of her 
claim.  Her statements in this regard are therefore not 
entitled to any consideration.  Layno v. Brown, 6 Vet. App. 
465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

In view of the foregoing, the Board finds that the 
appellant's claim of entitlement to service connection for 
the veteran's cause of death must be denied.  Because the 
evidence in this case is not approximately balanced, the 
benefit-of-the-doubt doctrine does not apply.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the veteran's cause of death is 
denied. 



		
	John L. Prichard
	Member, Board of Veterans' Appeals

 

